EXAMINER’S AMENDMENT
1.  	The present application is being examined under the pre-AIA  first to invent provisions.  
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Noel C. Gillespieon on March 25, 2021 and email communications.

3. 	The application has been amended as follows:           Please amend claim 1 as follows:

In the Claims

1.  	(Currently Amended) A system for providing an aggregate view of a user's plurality of social media in a timeline comprising: 
a device having a display screen; 
at least one hardware processor; and 
at least one software module configured to, when executed by the at least one hardware processor, perform operations of: 
displaying, on the display screen, a graphical user interface having the timeline including a plurality of rows and a plurality of columns, the timeline listing times horizontally along the top row of a x-axis of the display screen and is scalable in a specific time range based on a user input with the graphical user interface while a set of content categories represented by icons are listed vertically along the leftmost column of a y-axis of the display screen, 

as each content is created or consumed using the respective application, populating, on the display screen, the timeline with a selectable representation of the content in the row or column associated with the content category corresponding to the content at a point of the times on the timeline representing a time at which the content was created or consumed, the selectable representation representing a corresponding media type or respective application;  
receiving, via one or more servers or cloud instances, a plurality of indications of consumed content associated with one or more types of media at a specific period of time; 
populating, on the display screen, the timeline with a plurality of selectable representations of the consumed content on the graphical user interface, each selectable representation of the consumed content is placed in a row or column aligned with a respective type of media at the specific period of time of the timeline; 28Attorney Docket No. 119680-001CT2 
selecting, by the user, one of the plurality of selectable representations of the consumed content placed on the timeline of the graphical user interface; 
in response to the selection of the one of the plurality of selectable representations of the consumed content, launching the respective application in a state in which the content was created or consumed such that content is accessible to the user via the selectable representation of the content created or consumed; 
selecting, by the user, one of the set of content categories represented by icons along the leftmost column of the y-axis of the display screen; 
in response to the selection of the one of the set of content categories, expanding the timeline to view a detailed information of the content category; 
analyzing the consumed content to determine relationship; and 
generating a relationship graph that can be displayed in the graphical user interface.  

2.  	The system of claim 1, wherein the at least one software module is further configured to adjust a time period represented by the timeline in response to a user operation.  

3.  	The system of claim 1, wherein the content categories comprise a content category associated with a collaboration tool application.  

4.  	The system of claim 1, wherein the content categories comprise a content category associated with a contact sorter application configured to: 
 	automatically access and analyze communications, wherein the communications comprise one or more of an email message, voice message, text message, social media message, social network message, and instant message; 
 	automatically identify contact information from the communications; 
 	automatically populate a contact database with the identified contact information; and 
 	populate a graphical contacts user interface based on the contact database, wherein the contacts user interface comprises representations of contacts organized in a hub-and-spokes configuration, wherein the hub-and-spokes configuration comprises a representation of the user 29Attorney Docket No. 119680-001CT2 as a hub surrounded by one or more spokes and a representation of a group of one or more contacts at the end of each of the one or more spokes, wherein each group is based on a common affiliation between the one or more contacts in the group.  

5.  	The system of claim 4, wherein one or more representations of a group comprise a plurality of representations of contacts arranged in a hierarchy associated with the common affiliation, and wherein each representation of a group and its hierarchy are configured to be modified by the user.  

 	store a plurality of roles, wherein each role is associated with one or more goals, and wherein each goal is associated with one or more tasks; 
 	receive a selection of a task; 
 	in response to the selection of the task, generate a calendar item based on a template associated with the task; and 
 	populate the row or column in the timeline associated with the calendar application with a representation of the calendar item.  

7.  	The system of claim 6, wherein the calendar item comprises one or more of a date, time, one or more invitees, and content.  

8.  	The system of claim 6, wherein the selection of the role, goal, and task comprises dragging the task onto the timeline.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RINNA YI/
Primary Examiner, Art Unit 2144